SANDERS, Justice
(concurring).
As I appreciate the evidence, the law enforcement officers advised the defendant of his constitutional right to remain silent, and the defendant made no request to see an attorney. Hence, the officers were guilty of no violation of the principle announced in Escobedo v. Illinois. See State v. Page, 251 La. 810, 206 So.2d 503 and State v. Johnson, 249 La. 950, 192 So. 2d 135.
Defendant, in his own testimony, firmly denied the assertion that he was threatened or confronted by Louis Clark alias “Crow.” Hence, since defendant felt no intimidation from this source, this charge of coercion must be rejected. But, the other aspects of the mistreatment charge call for more specific testimony from the State’s witnesses.
The record reflects that five police officers were present at various times during the period preceding the confession. Two of these, Captain Gunby and Officer Mack, were not called as rebuttal witnesses by the State. The State offered no explanation for their- absence. Without their testimony, the evidence as to the voluntariness of the confession is left in an unsatisfactory state. Hence, on this ground only, I concur in the granting of a new trial. See State v. Honeycutt, 216 La. 610, 44 So.2d 313 and State v. Green, 221 La. 713, 60 So.2d 208. See also footnote 4 of the majority opinion.
For the reasons assigned, I concur in the decree.